                                             1   Adam P. Segal, Esq.
                                                 Nevada Bar No. 6120
                                             2   Bryce C. Loveland, Esq.
                                                 Nevada Bar No. 10132
                                             3
                                                 Christopher M. Humes, Esq.
                                             4   Nevada Bar No. 12782
                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                             5   100 North City Parkway, Suite 1600
                                                 Las Vegas, Nevada 89106-4614
                                             6   Telephone: (702) 382-2101
                                             7   Facsimile: (702) 382-8135
                                                 Email: asegal@bhfs.com
                                             8   Email: bcloveland@bhfs.com
                                                 Email: chumes@bhfs.com
                                             9
                                                 Attorneys for Plaintiff Nevada Resort Association-
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                            10   International Alliance of Theatrical Stage Employees
                                                 and Moving Picture Machine Operators of the United
    100 North City Parkway, Suite 1600




                                            11   States and Canada Local 720 Pension Trust
        Las Vegas, NV 89106-4614




                                            12
              702.382.2101




                                                                           UNITED STATES DISTRICT COURT
                                            13
                                                                                   DISTRICT OF NEVADA
                                            14

                                            15
                                                 NEVADA RESORT ASSOCIATION –                    CASE NO.: 2:19-cv-00499-JAD-CWH
                                            16   INTERNATIONAL ALLIANCE OF
                                                 THEATRICAL STAGE EMPLOYEES
                                            17   AND MOVING PICTURE MACHINE
                                                 OPERATORS OF THE UNITED STATES
                                            18   AND CANADA LOCAL 720 PENSION
                                                 TRUST,                                      PROPOSED DISCOVERY PLAN AND
                                            19                                               SCHEDULING ORDER SUBMITTED IN
                                                                               Plaintiff,    COMPLIANCE WITH FRCP 26(F)(3) AND LR
                                            20                                               26-1
                                                 vs.
                                            21                                               SPECIAL SCHEDULING REVIEW
                                                 JB VIVA VEGAS, L.P.,                        REQUESTED
                                            22
                                                                               Defendant.
                                            23

                                            24   JB VIVA VEGAS, L.P.,

                                            25                           Counterclaimant,

                                            26   vs.

                                            27
                                            28
                                                 19459122                                      1
                                                                                  1   NEVADA RESORT ASSOCIATION –
                                                                                      INTERNATIONAL ALLIANCE OF
                                                                                  2   THEATRICAL STAGE EMPLOYEES
                                                                                      AND MOVING PICTURE MACHINE
                                                                                  3   OPERATORS OF THE UNITED STATES
                                                                                      AND CANADA LOCAL 720 PENSION
                                                                                  4   TRUST,

                                                                                  5                                Counterdefendant.

                                                                                  6

                                                                                  7              Pursuant to Federal Rule of Civil Procedure 26(f)(3) and Local Rule 26-1, Plaintiff

                                                                                  8   Nevada Resort Association-International Alliance of Theatrical Stage Employees and Moving

                                                                                  9   Picture Machine Operators of the United States and Canada Local 720 Pension Trust (“Plaintiff”)
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   by and through their attorneys of record at Brownstein Hyatt Farber Schreck, LLP, and Defendant

                                                                                 11   JB Viva Vegas, L.P.’s (“Defendant”) hereby submit the following special discovery plan and
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   scheduling order.
                                                      702.382.2101




                                                                                 13              This matter is an action for judicial review of an arbitration award related to a withdrawal

                                                                                 14   liability dispute pursuant to Multiemployer Pension Plan Amendments Act of 1980, and

                                                                                 15   specifically 29 U.S.C. § 1401(b)(2). The parties’ counsel conferred on June 24, 2019, pursuant to

                                                                                 16   Federal Rule of Civil Procedure 26(f) and Local Rule 26-1(a), and agreed that the only deadlines

                                                                                 17   needed in this case were dispositive motion deadlines. The parties also met and conferred about

                                                                                 18   the settlement possibilities, but unfortunately resolution was not achieved.

                                                                                 19              The parties therefore agreed on the following briefing schedule:

                                                                                 20              1.     The parties shall have until Monday, August 26, 2019, to file dispositive motions.

                                                                                 21              2.     The parties shall have until Monday, September 16, 2019, to file oppositions to

                                                                                 22   dispositive motions.

                                                                                 23   ///

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27   ///

                                                                                 28
                                                                                      19459122                                            2
                                                                                  1              3.   The parties shall have until Monday, September 30, 2019, to file replies in support

                                                                                  2   of dispositive motions.

                                                                                  3

                                                                                  4

                                                                                  5
                                                                                      BROWNSTEIN HYATT FARBER                          AKIN GUMP STRAUSS HAUER & FELD,
                                                                                  6   SCHRECK, LLP                                     LLP
                                                                                  7

                                                                                  8   /s/ Christopher M. Humes                         /s/ Eric Field
                                                                                      Adam P. Segal, Esq.                              Eric Field, Esq.
                                                                                  9   Bryce C. Loveland, Esq.                          Akin Gump Strauss Hauer & Feld LLP
                                                                                      Christopher M. Humes, Esq.                       2001 K Street N.W.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      100 North City Parkway, Suite 1600               Washington, DC 20006
                                                                                 11   Las Vegas, Nevada 89106-4614                     Telephone: (202) 887-4146
                                            100 North City Parkway, Suite 1600




                                                                                      Telephone: (702) 382-2101                        Facsimile: (202) 887-4288
                                                Las Vegas, NV 89106-4614




                                                                                 12   Facsimile: (702) 382-8135                        Email: efield@akingump.com
                                                      702.382.2101




                                                                                      Email: asegal@bhfs.com
                                                                                 13   Email: bcloveland@bhfs.com
                                                                                      Email: chumes@bhfs.com
                                                                                 14

                                                                                 15
                                                                                      Attorneys for Plaintiffs                         Attorneys for Defendant
                                                                                 16

                                                                                 17   Dated: July 8, 2019.                             Dated: July 8, 2019.
                                                                                 18

                                                                                 19                                               ORDER
                                                                                 20              IT IS SO ORDERED.
                                                                                 21
                                                                                                                            ________________________________________________
                                                                                 22                                         UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                 23                                                    July 11, 2019
                                                                                                                            DATED: ________________________________________
                                                                                 24                                         CASE NO. 2:19-cv-00499-JAD-CWH
                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19459122                                         3
